PURCHASE AGREEMENT

 

Agreement dated, October 2,2001 by, between and among Global Innovative Systems
Inc., a company incorporated under the laws of the state of Nevada (hereinafter
referred to as "Buyer") an OTC - BB - NASDAQ company and Energy Medicine
Developments (North America) Inc. A Company duly incorporated in British
Columbia, with a place of business at #104-630 Columbia Street, New Westminster,
BC, V3M 1A5

WHEREAS

the Seller carries on a business in the Province of British Columbia and
elsewhere in Canada and in connection therewith owns certain Property;



WHEREAS

, THE Seller desire to sell and Buyer desires to purchase the assets of the
Seller;



NOW, THEREFORE

, in consideration of the mutual covenants, agreements, representations and
warranties herein contained, the parties hereby agree as follows:



1. PURCHASE AND SALE

The Seller hereby agrees to sell, transfer, assign and convey to Buyer and Buyer
hereby agrees to purchase and acquire from the Sellers 100% of the issued and
outstanding shares in the Seller at the time of execution of the agreement.

2. PURCHASE PRICE

Whereas the Seller wishes to sell and the purchaser wishes to purchase the
shares and assets of the seller in consideration of a payment of US$300,000.
After execution of this Agreement and payment in full of the consideration, the
sellers agree to transfer 100% of issued and outstanding shares to the
Purchaser.

3. CLOSING

(1) The Closing for this acquisition pursuant to the Agreement ("the Closing")
shall be held at a date and time agreed to by the parties in writing on two days
written notice by the Seller to the Buyer.

4. WARRANTIES AND REPRESENTATIONS OF THE COMPANY AND SELLERS

In order to induce Buyer to enter into this Agreement and to complete the
transaction contemplated hereby, the Seller warrants and represents to Buyer as
of the date hereof and as of the Closing date:

(a) Organization and Standing The Seller is a corporation duty organized validly
existing and in good standing under the laws of the Province of British
Columbia, and is qualified to do business in Canada and elsewhere.

(b) Taxes The Seller has or will have filed as requested by Buyer all necessary
federal, provincial and local income or other tax returns and reports that it is
required to file with all governmental agencies, wherever situate, and has paid
or accrued for payment all taxes as shown on such returns, which that a failure
to file, pay or accrue will not have a Material Adverse Effect on the Seller.
Such returns to be prepared in accordance with the applicable material tax laws,
rules and regulations there under to which the Seller is subject.

(c) No Pending Actions To the best knowledge of the Seller there are no material
legal actions, lawsuits, proceedings or investigations, either administrative or
judicial, pending or threatened, against or affecting the Seller, or against the
Seller's Officers or Directors arising out of the operations of the Seller that
are reasonably likely to have a Material Adverse Effect on the Seller. The
Seller is not subject to any order, writ, judgment, injunction, decree,
determination or award of any court, arbitrator or administrative, governmental
or regulatory authority or body.

(d) Ownership of Assets As attached as Schedule B, the Seller has good,
marketable title, without any liens or encumbrances of any nature whatever
except as noted herein, to all of the following, if any: its Intellectual
Property, business assets, properties and rights of every type and description
shown in its books and records and all other property and rights of every kind
and nature owned or held by the Seller as of this date, and will continue to
hold such title on and after the completion of the transactions contemplated by
the Agreement.

(e) No Debt Owed by the Sellers The Seller does not owe any money, securities,
or property to any Seller or any member of his family or to any company
controlled by such a person, directly or indirectly.

(f) Validity of the Agreement All corporate and other proceedings required to be
taken by the Seller (including its, Officer, and Directors) in order to enter
into and carry out this Agreement have been duly and properly taken. This
Agreement has been duly executed by Seller, and constitutes the valid and
binding obligation of each of them, except to the extent limited by applicable
bankruptcy, reorganization, insolvency, moratorium or other laws relating to or
effecting generally the enforcement of creditors rights. The execution and
delivery of the Agreement referred to herein will not result, or with the
passage of time or notice, will not result, in the breach of any of the terms or
conditions of, or constitute a default under or violate the Sellers Certificate
of Incorporation or Articles of Organization, or any material agreement, lease,
license, mortgage, bond, indenture or other material document or undertaking,
oral or written, to which the Seller are a party or are bound, nor will such
execution and delivery violate any order, writ, injunction, decree, law, rule or
regulation of any court, regulatory agency or other governmental body to which
the Seller is a party or is bound; and there are no restrictions which would
prevent the Seller from conducting its business after the Closing as a
wholly-owned subsidiary of the Buyer.

(g) Corporate Records All of the Sellers books and records, including, without
limitation, its books of account, corporate records, and other records of the
Seller are or will be made up-to-date, complete and reflect accurately and
fairly the conduct of its business in all material respects since its date of
formation. All material reports, returns and statements currently required to be
filed by the Seller, with respect to the business and operations of the Seller,
with any governmental agency have been or will be filed or valid extensions have
been obtained in accordance with normal procedures, and all governmental
reporting requirements have been complied with.

(h) No Misleading Statements or Omissions Neither this Agreement nor any
financial statement, exhibit, schedule or document attached hereto or presented
by the Seller in connection herewith, contain any materially misleading
statement, or omit any fact or statement necessary to make the other statements
or facts herein set forth not materially misleading.

(i) Enforce ability of the Agreement This Agreement and the Schedules hereto
which are incorporated herein and made a part hereof, when duly executed and
delivered, will be the legal, valid and binding obligations of the Seller
enforceable according to their terms, except to the extent limited by applicable
bankruptcy, reorganization, insolvency, moratorium or other laws relating to or
effecting generally the enforcement of creditors rights, and that at the
Closing, Buyer will have acquired title in and to the Company's Business Assets
free and clear of all claims, liens and encumbrances.

(j) Access to Books and Records Buyer will have full and free access to the
seller's books during the course of this transaction prior to Closing, during
regular business hours.

(k) Significant Agreements At the date of Closing, the Seller is not and will
not be bound by any of the following agreements:

(1) employment, advisory or consulting contracts; (except those disclosed)

(2) any plan providing for employee benefits of any nature;

(3) any lease with respect to any property or equipment;

(4) any contract or commitment for any future expenditure in excess of $ 1,000
except in the normal course of business;

(5) any contract or commitment pursuant to which it has assumed, guaranteed,
endorsed, or otherwise become liable for any obligation of any other person,
firm or organization;

(6) any contract, agreement, understanding, commitment or arrangement, other
than in the normal course of business, not fully disclosed or set forth in the
Agreement or in the seller's Financial Statements; or

(7) any agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of the execution and
delivery of this Agreement.

There are no representations and warranties provided by the Sellers except as
set forth above.

5. WARRANTIES AND REPRESENTATIONS OF BUYER

In order to induce the Seller to enter into this Agreement and to complete the
transaction contemplated hereby, Buyer warrants and represents to the Seller
that:

(a) Organization and Standing Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, and has
full power and authority to own and operate assets, properties, intellectual
properties and business. No changes thereto will be made in any of the documents
at or before Closing.

(b) Capitalization

(1) As of the date hereof, Buyer entire authorized equity capital consists of
21,700,000 outstanding common shares all of which are currently issued and
outstanding. All of such Buyer's Common Stock issued and outstanding at the
Closing have been duly authorized, validly issued and are fully paid and
non-assessable, have no preemptive rights and were issued in compliance with all
Federal and state securities laws. The relative rights and preferences of Buyer
equity securities are set forth in Buyer's Certificate of Incorporation and
Buyer's By-Laws and any amendments thereto. There are no other voting or equity
securities convertible into voting stock and no outstanding subscriptions,
warrants, calls, options, rights, commitments or agreements by which Buyer is
bound, calling for the issuance of any additional shares of common stock or any
other voting or equity. security.

(2) The By-Laws of Buyer provide that a simple majority of the shares voting at
a stockholders' meeting at which a. quorum is present may elect all of the
directors of Buyer's. Cumulative voting is not provided for by the By-Laws or
Certificate of Incorporation of Buyer's.

(C) Business Buyer will not on the Closing have conducted business, owned
assets, employed persons or incurred any liabilities other than those which have
been accounted for in the Financial Statements of Buyer.

(d) Significant Agreements Buyer is not and will not at closing be bound by any
of the following:

1. employment, advisory or consulting contract and has no employees;

2. any plan providing for employee benefits of any nature;

3. any lease with respect to any property or equipment;

4. any contract or commitment for any future expenditure in excess of $ 1,000;

5. any contract or commitment pursuant to which it has assumed, guaranteed,
endorsed, or otherwise become liable for any obligation of any other person,
firm or organization;

6. any contract, agreement, understanding, commitment or arrangement, other than
in the normal course of business, not fully disclosed or set forth in the
Agreement or in Buyer's Financial Statements; or

7. any agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of the execution and
delivery of this Agreement.

(e) Taxes Buyer has filed all federal, state and local income or tax returns and
reports that it is required to file with all governmental agencies, wherever
situate, and has paid all taxes as shown on such returns. All of such returns
have been prepared in accordance with the applicable tax laws and rules and
regulations thereunder to which Buyer is subject. To Buyer's knowledge, there is
no audit or threat of any audit of any tax return for any period, and Buyer
knows of on basis for the assertion of any additional taxes of any kind.

(f) Absence of Liabilities At and as of the Closing Date, Buyer has agreed to be
solely responsible for the reasonable legal and accounting fees incurred by the
Seller in connection with this transaction.

(g) No Pending Actions, Securities Issuance There are no material legal actions,
lawsuits, proceedings or investigations, either administrative or judicial,
pending or threatened, against or affecting Buyer, or against any of Buyer's
officers or directors and arising out of their operation of Buyer that are
reasonably likely to have a Material Adverse Effect on Buyer and Buyer has not
violated any securities law, ordinance or regulation of any kind whatever,
including, but not limited on the 1933 Act, the 1934 Act, the rules and
regulations of the SEC, or the securities laws and regulations of any US state.
Buyer is not subject to any order, writ, judgment, injunction, decree,
determination or aware of any court, arbitration or administrative, governmental
or regulatory authority or body. All of Buyer's common stock issued and
outstanding at the Closing will have been issued in compliance with all Federal
and state securities laws. Buyer is not an investment company as defined in the
securities laws.

(h) Corporate Records All of Buyer's books and records, including without
limitation, its books of account, corporate records, minute book, stock
certificate books and other records are up-to-date, complete and reflect
accurately and fairly the conduct of its business in all material respects since
its date of incorporation.

(i) No Misleading Statements or Omissions Neither this Agreement nor any
financial statement, exhibit, schedule or document attached hereto or presented
to the Seller in connection herewith contains any materially misleading
statement, or omits any fact or statement necessary to make the other statements
or facts herein set forth not materially misleading.

(j) Validity of the Agreement All corporate and other proceedings required to be
taken by Buyer in order to enter into and to carry out this Agreement have been
duly and properly taken. This Agreement has been duly executed by Buyer and
constitutes a valid, binding and enforceable obligation of Buyer, except to the
extent limited by applicable bankruptcy, reorganization, insolvency, moratorium
or other laws relating to or effecting generally the enforcement of creditors
rights. The execution and delivery of this Agreement will not result, or, with
the passage of time or notice, will not result, in the breach of any of the
terms or conditions of, or constitute a default under or violate Buyer's
Certificate of Incorporation or By-Laws, or any agreement, lease, mortgage,
bond, indenture, license or other document or undertaking, oral or written, to
which Buyer is a party or is bound or may affected, nor will such execution,
delivery and carrying out violate any order, writ, injunction, decree, law, rule
or regulation of any court, regulatory agency or other governmental body.

(k) Enforce ability of the Agreement When duly executed and delivered, this
Agreement and the Exhibits hereto which are incorporated herein and made a part
hereof are legal, valid, and enforceable obligations of Buyer according to its
terms, except to the extent limited by applicable bankruptcy reorganization,
insolvency, or other laws relating to of effecting generally the enforcement of
creditors rights, and that tat the time of such execution and deliver, the
Sellers will have acquired good marketable title in and to the Buyer Shares
acquired pursuant hereto.

(l) Access to Books and Records The Seller will have full and free access during
regular business hours and on reasonable prior notice to Buyer's books and
records during the course of this transaction prior to and at the Closing.

(m) Buyer's Financial Statements Buyer will provide the Seller with its audited
financial statements together with unaudited management prepared financial
statements (the "Buyer Financial Statements"). The Buyer Financial Statements
and the notes hereto are true, complete and accurate and fairly present the
consolidated assets, liabilities and accounting principles consistently applied
throughout the periods involved. Buyer does not have any liabilities or
obligations of any nature (absolute, accrued, contingent or otherwise) which
were not fully reflected in the Buyer Financial Statements.

(n) Buyer's Financial Condition At the Closing, and after consummation of all of
the transactions contemplated hereby, Buyer will have no material assets or
liabilities, not disclosed on its financial statements.

(o) Director' and Stockholder Approval Promptly upon the execution and delivery
of this Agreement, but in any event, on or before the Closing, Buyer's Board of
Directors, and its shareholders, if required, by meeting or consent, will have
approved this Agreement, and all matters set forth herein as conditions
precedent to the consummation by the Seller of the Closing hereunder.

(p) Consents Except as described in Section 8 hereof, no consent of any person
is necessary to the consummation of the transaction contemplated hereby.

There are no representations and warranties provided by the Sellers except as
set for above.

6. SURVIVAL OF TERMS

All of the terms and conditions of this Agreement, together with the warranties,
representations and covenants contained herein or in any instrument or document
delivered to or to be delivered pursuant to this Agreement, shall survive the
execution of this Agreement and the Closing, notwithstanding any investigation
heretofore or hereafter made by or on behalf of any party hereto; provided,
however, that (a) the agreements and covenants set forth in this Agreement shall
survive and continue until all obligations set forth herein shall have been
performed and satisfied- and (b) all representations and warranties shall
survive and continue for, and all claims with respect thereto shall be made
prior to the end of 12 months from the Closing.

7. CONDITIONS PRECEDENT TO CLOSING BY THE SELLERS

Each and every obligation of Buyer under this Agreement to be performed on or
before the Closing shall be subject to the satisfaction, on or before the
Closing, of each of the following conditions, unless waived in writing by the
Sellers:

(a) Representations and warranties True The representations and warranties of
Buyer contained in this Agreement and in all certificates and other documents
delivered and to be delivered by Buyer to the Sellers pursuant hereto or in
connection with the transactions contemplated hereby shall be in all material
respects true and accurate as of the date when made and at and as of the Closing
as though such representations and warranties were made at and as of such date;

(b) Performance Buyer shall have performed and complied with all agreements,
obligations and conditions required by this Agreement to be performed or
complied with by it on or prior to the Closing;

(c) Board of Director and Shareholder Approval Buyer's Board of Directors and,
if required by law, its shareholders shall have approved the transactions
contemplated by this Agreement, including the Reorganization, in the manner
required by applicable state law;

(d) No Governmental Proceeding or Limitation No suit, action, investigation,
inquiry or other proceeding by any governmental body or other person or legal or
administrative

(e) Proceedings. All proceedings to be taken in connection with the transactions
contemplated by this Agreement by Buyer, and all documents incident thereto,
shall be reasonably satisfactorily to the Sellers and their counsel, and the
Seller shall have received a true, correct and complete copy of all such
documents as the Sellers or their counsel may reasonably request in order to
establish the consummation of such transactions and the taking of all
proceedings in connection therewith;

(f) Certificates/Statutory Declarations. Buyer shall have furnished the Seller
with such certificates/statutory declarations of its officers to evidence the
compliance with the conditions set forth in this Agreement as may be reasonably
requested by the Sellers.

8. CONDITIONS PRECEDENT TO THE CLOSING BY BUYER

Each and every obligation of the Seller under this Agreement to be performed on
or before the Closing shall be subject to the satisfaction, on or before the
Closing, of each of the following conditions, unless waived in writing by Buyer:

(a) Representations and Warranties True. The representations and warranties of
Sellers contained in this Agreement and in all certificates and other documents
delivered by the Sellers to Buyer pursuant hereto or in connection with the
transactions contemplated hereby shall be in all material respects true,
completed and accurate as of the date when made and as of the Closing as though
such representation and warranties were made at and as of such date;

(b) Performance The Seller shall have performed and complied with all
agreements, obligations and conditions required by this Agreement to be
performed or complied with by it on or prior to the Closing;

(c) Assignment of License The Sellers shall have performed and complied with all
arrangements and Directors Resolutions to comply with the proper assignment,
sale or transfer of the property rights;

(d) Board of Directors Approval The Seller's Board of Directors shall have
approved the transactions contemplated by this Agreement, including the Consent
to the Assignment, in the manner required herein for the Property;

(e) No Governmental Proceeding or Litigation No suit, action, investigation,
inquiry or other proceeding by any governmental body or other person or legal or
administrative proceeding shall have been instituted or threatened which
challenges the validity or legality of the transactions contemplated hereby;

(f) Proceedings. All proceedings to be taken in connection with the transactions
contemplated by this Agreement by the Sellers, and all documents incident
hereto, shall be reasonably satisfactorily to Buyer and it's counsel, and Buyer
shall have received a true, correct and complete copy of all such documents as
Buyer or it's counsel may reasonably request in order to establish the
consummation of such transactions and the taking of all proceedings in
connection herewith;

(g) Certificates/Statutory Declarations. The Sellers shall have furnished Buyer
with such certificates/statutory declarations to evidence the compliance with
the conditions set forth in this Section 8 as may be reasonably requested by
Buyer,

(h) Legal Opinion. The Sellers at the option of Buyer shall have delivered to
Buyer an opinion of counsel for the Seller, in form and substance reasonably
satisfactory to Buyer and it's counsel stating that (a) the Seller is duly
organized and validly existing under the laws of the Province of British
Columbia and is in good standing; (b) all necessary steps have been taken
pursuant to the terms of the Seller's Articles of Organization and Operating
Agreement to permit the transfer of the ownership of the Seller to Buyer, (c)
counsel for the Seller has no knowledge of any liens or encumbrances which would
effect Seller's ability to transfer 100% of the Seller to Buyer, and (d) counsel
for the Seller has no knowledge of Seller's violation of any laws or regulations
of the Province of British Columbia, or any basis for the assertion of any claim
relating thereto;

9. TERMINATION

This Agreement may be terminated at any time before or at Closing by:

(a) The mutual agreement of the parties;

(b) Any party if.

(1) any provision of this Agreement applicable to a party shall be materially
untrue or fall to be accomplished;

(2) any legal proceeding shall have been instituted or shall be imminently
threatening to delay, restrain or any material component thereof.

Upon the termination of this Agreement for any reason, in accordance with the
terms and conditions set forth in this Section, each party shall bear all of
it's own costs and expenses and no party shall be liable to the other.

10. POST CLOSING ITEMS

Within 20 days after the Closing, Buyer shall file as required by the Securities
and Exchange Commission and any state security regulatory authority such forms
as are required under applicable federal and state securities laws in connection
with the transactions contemplated hereunder.

11. ENTIRE AGREEMENT; WAIVER OF BREACH

Except insofar as such other agreements are specifically referred to herein or
are incorporated herein by reference, this Agreement constitutes the entire
agreement between the parties and supersedes any prior agreement or
understanding among them in respect-of the subject matter hereof, and there are
no other agreements, written or oral, nor may the Agreement be modified except
in writing and executed by all of the parties hereto; and no waiver is in
writing, signed by the party against whom enforcement is sought, and no waiver
shall be claimed to be a waiver of any subsequent breach or condition of a like
or different nature.

12. NO THIRD PARTY BENEFICIARIES

The provisions of this Agreement are for the exclusive benefit of the parties
who are signatories hereto and their permitted successors and assigns, and no
third party shall be a beneficiary or, have any rights by virtue of this
Agreement.

13. ASSIGNMENT: BINDING EFFECT

This Agreement, including both its obligations and benefits, shall inure to the
benefit of, and by binding on the respective permitted assigns, transferees,
successors and heirs of the parties. This Agreement may not be assigned or
transferred in whole or on part by any party without the prior written consent
of all other parties.

14. MATERIAL ADVERSE EFFECT

As used in this Agreement, "Material Adverse Effect" with respect to a party
means any change in, or effect on, the business conducted by such party that is,
or is reasonably likely to be, materially adverse to (i) the business result of
operations, prospects or conditions (financial or otherwise) of such party and
it's subsidiaries, taken as a whole, or (ii) the assets and properties used or
useful in the conduct of the business of such party and it's Subsidiaries, taken
as a whole.

15. GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Nevada, determined with regard to it's conflicts
of law principles. All parties hereto (i) agree that any legal suit, action or
proceeding arising out of or relating to this Agreement shall be instituted,
only in a federal or state court in the State of Nevada, (ii) waive any
objection which may now or hereafter have to the laying of the venue of any such
suit, action or proceeding, and (iii) irrevocably submit to the exclusive
jurisdiction of such federal or state court in the State of Nevada in any such
suit, action or proceeding, but such consent shall not constitute a general
appearance or be available to any other person who is not a party to this
Agreement.

16. COUNTERPARTS

This Agreement may be executed in duplicate facsimile counterparts, each of
which shall be deemed an original and together shall constitute one and the same
binding Agreement, with one counterpart being delivered to each party hereto.

17. SEVERABILITY

If any provisions of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.

18. NUMBER AND GENDER

Wherever from the context it appears appropriate, each term stated in either the
singular or the plural shall include the singular and the plural, and pronouns
stated in either the masculine, the feminine or the neuter gender shall include
the masculine, feminine and neuter.

 

19. DEFAULT BY THE PARTIES

In the event that one party hereto is in material breach of this Agreement, the
other party may provide written notice of that breach, and will provide a cure
period of not less than 15 days. In the event that the material breach continues
beyond the 15 day cure period, the other party will have the right to terminate
the Agreement by providing written notice of said termination.

 

 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals as of the
date and year above first written.

GLOBAL INNOVATION SYSTEMS INC.


its authorized signatory
/s/ signed
PRESIDENT



ENERGY MEDICINE DEVELOPMENTS (NORTH AMERICA) INC.


by its authorized signatory
/s/ signed
PRESIDENT

